J-S79017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: B.A.C., A     :   IN THE SUPERIOR COURT OF
MINOR                             :        PENNSYLVANIA
                                  :
                                  :
                                  :
                                  :
                                  :
                                  :
APPEAL OF: S.J.E., MOTHER         :   No. 813 EDA 2016

                Appeal from the Decree February 16, 2016
           in the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000363-2015,
                         CP-51-DP-0001803-2013

IN THE INTEREST OF: A.D.C., A     :   IN THE SUPERIOR COURT OF
MINOR                             :        PENNSYLVANIA
                                  :
                                  :
                                  :
                                  :
                                  :
                                  :
APPEAL OF: S.J.E., MOTHER         :   No. 814 EDA 2016

                Appeal from the Decree February 16, 2016
           in the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000362-2015,
                         CP-51-DP-0001804-2013

BEFORE: GANTMAN, P.J., MOULTON, and MUSMANNO, JJ.

MEMORANDUM BY MOULTON, J.:                   FILED DECEMBER 15, 2016

     S.J.E. (“Mother”) appeals from the decrees entered February 16, 2016,

in the Court of Common Pleas of Philadelphia County, which involuntarily

terminated her parental rights to her minor son, B.A.C., born in May of

2010, and to her minor daughter, A.D.C., born in January of 2012
J-S79017-16



(collectively, “the Children”).1 In addition, Mother appeals from the orders

entered that same day, which changed the Children’s placement goals to

adoption. We affirm.

       We summarize the relevant factual and procedural history of this

matter as follows.       On August 31, 2013, the Philadelphia Department of

Human Services (“DHS”) obtained orders of protective custody for the

Children, based on allegations that Mother, Father, and the Children were

squatting in a home without food or running water. On September 3, 2013,

the trial court entered shelter care orders directing that the Children would

remain in DHS custody. The court adjudicated the Children dependent on

September 10, 2013.2

       On June 5, 2015, DHS filed petitions to involuntarily terminate

Mother’s parental rights to the Children, as well as petitions to change the

placement goals of the Children to adoption.         The trial court held a

termination and goal change hearing on February 16, 2016, during which the

court heard the testimony of DHS social worker Britton Stewart and


____________________________________________


       1
        The trial court entered separate decrees terminating the parental
rights of R.H.C., Jr. (“Father”). Father has not filed a brief in connection
with the instant appeal, nor has he filed his own separate appeal.
       2
         The trial court found aggravated circumstances as to Mother on
December 10, 2013, based on the earlier termination of Mother’s parental
rights to a different child. Despite this finding, the court ordered that DHS
should continue to make efforts to reunite Mother and the Children.




                                           -2-
J-S79017-16



Children’s Choice caseworker Juliane Keegan.        Following the hearing, the

court entered decrees terminating Mother’s parental rights, as well as orders

changing the placement goals of the Children to adoption.         Mother timely

filed notices of appeal on March 17, 2016, along with concise statements of

errors complained of on appeal.

       Mother now raises the following issues for our review.

       1. Did [DHS] sustain the burden that Mother’s rights should be
       terminated when there was evidence that Mother had completed
       and/or had been actively completing her permanency goals?

       2. Was there [] sufficient evidence presented to establish that it
       was in the best interest of the child to terminate Mother’s
       parental rights?

Mother’s Br. at 4 (trial court answers omitted).3

       We consider Mother’s claims mindful of our well-settled standard of

review.
____________________________________________


       3
        While Mother purports to appeal from the trial court’s goal change
orders, she does not raise any claim regarding these orders in her statement
of questions involved. Moreover, Mother does not develop any argument in
her brief that the court erred or abused its discretion by changing the
Children’s placement goals. Accordingly, Mother has failed to preserve any
challenge to the goal change orders for our review. See Krebs v. United
Refining Co. of Pa., 893 A.2d 776, 797 (Pa.Super. 2006) (“We will not
ordinarily consider any issue if it has not been set forth in or suggested by
an appellate brief’s statement of questions involved, . . . .”) (citations
omitted); In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011), appeal
denied, 24 A.3d 364 (Pa. 2011) (quoting In re A.C., 991 A.2d 884, 897
(Pa.Super. 2010)) (“‘[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”’).



                                           -3-
J-S79017-16


      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      In this case, the trial court terminated Mother’s parental rights

pursuant to sections 2511(a)(1), (2), (5), (8), and (b). We need only agree



                                      -4-
J-S79017-16



with the court as to any one subsection of section 2511(a), as well as

section 2511(b), in order to affirm.    In re B.L.W., 843 A.2d 380, 384

(Pa.Super. 2004) (en banc). Here, we analyze the trial court’s decision to

terminate under sections 2511(a)(8) and (b), which provide as follows.

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to section 2511(a)(8).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(8), the following factors must be demonstrated: (1) The

                                    -5-
J-S79017-16


      child has been removed from parental care for 12 months or
      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa.Super. 2003).

“Notably, termination under Section 2511(a)(8)[] does not require an

evaluation of [a parent’s] willingness or ability to remedy the conditions that

led to placement of her children.” In re Adoption of R.J.S., 901 A.2d 502,

511 (Pa.Super. 2006) (citations omitted) (emphasis in original).

      In this case, the trial court found that the Children had been removed

from Mother’s care for more than twelve months, and that Mother had failed

to remedy the issues that caused the Children to be removed from her care.

Trial Court Opinion, 5/23/2016, at 13-14.         The court explained that it

credited the testimony presented by DHS during the termination and goal

change hearing that Mother had failed to complete her reunification

objectives, and that she was unable to fulfill her parental responsibilities.

Id. at 13. Additionally, the court found that terminating Mother’s parental

rights would best serve the Children’s needs and welfare. Id. at 14. The

court reasoned that the Children had no bond with Mother, and instead were

bonded with their foster parents. Id. at 14-15.

      Mother argues that DHS failed to present clear and convincing

evidence that her parental rights should be terminated. Mother’s Br. at 8-

14. Mother contends that she is close to completing all of her reunification

objectives. Id. at 12-14. Mother further asserts that DHS failed to establish

                                     -6-
J-S79017-16



that terminating her parental rights would best serve the Children’s needs

and welfare.    Id. at 14-16.     Mother insists that the evidence presented

during the termination and goal change hearing was insufficient to establish

that the Children are not bonded to her. Id. at 16. Mother emphasizes that

Mr. Stewart, the DHS social worker, did not testify about the relationship

between Mother and the Children, and that the court did not have the

benefit of a bonding evaluation. Id.

      The trial court did not abuse its discretion by involuntarily terminating

Mother’s parental rights to the Children.     During the termination and goal

change hearing, Mr. Stewart testified that the Children were removed from

Mother’s care due primarily to the conditions in her home. N.T., 2/16/2016,

at 12.     Mr. Stewart explained that the home was filthy, the Children

appeared dirty, and Mother refused to go to a shelter. Id. at 12-13. DHS

prepared reunification objectives for Mother to address this issue, which

included   completing   a    parenting    program,   obtaining   mental   health

treatment, obtaining suitable housing, and participating in visitation with the

Children. Id. at 6-7.

      With respect to Mother’s parenting program objective, Mr. Stewart

testified that he referred Mother to the Achieving Reunification Center for

parenting instruction on multiple occasions, but that Mother was discharged

due to noncompliance.       Id. at 7.   Mother ultimately provided Mr. Stewart

with a document indicating that she had completed a parenting program, but

this was not until after or shortly before DHS filed its petitions to terminate

                                        -7-
J-S79017-16



her parental rights in June of 2015. Id. at 29. Concerning Mother’s mental

health objective, Mr. Stewart testified that Mother has participated in

therapy since at least March of 2015.     Id. at 26.   However, according to

Mother’s therapist, she had only participated in therapy consistently since

June of 2015.   Id. at 30.   Mr. Stewart believed that, at the time of the

hearing, Mother was compliant with therapy. Id. at 28.

      With respect to Mother’s housing objective, Mr. Stewart testified that

Mother still did not possess adequate housing.      Id. at 10.   Mr. Stewart

explained that he offered to provide financial assistance to Mother if she was

able to locate housing for herself and the Children.       Id. at 33.    This

assistance included paying Mother’s first month’s rent, last month’s rent,

and security deposit. Id. at 33-34. Unfortunately, none of the residences

that Mother located were appropriate. Id. at 34. Mr. Stewart recalled that

he visited three separate residences of Mother during his time on this case.

Id. at 15. The first two residences were abandoned homes. Id. at 16-17.

The third residence, where Mother resided most recently, was a boarding

house. Id. at 17. Mr. Stewart stated that the boarding house would be an

inappropriate place for the Children, because “it’s just one room and . . .

they would share the bathroom with other tenants. So you would literally

have to do clearance[s] on the tenants of the home, all those other

apartments.” Id. at 18. Mr. Stewart acknowledged that Mother completed

a housing program at the Achieving Reunification Center, but she did not do




                                    -8-
J-S79017-16



so until after the filing of the termination petitions in June of 2015. Id. at

33.

      With respect to    Mother’s visitation   objective, Children’s Choice

caseworker Juliane Keegan testified that she had supervised about seventy-

five percent of Mother’s visits since being assigned to this case in September

of 2014. Id. at 39, 52. Ms. Keegan explained that Mother initially attended

her visits with the Children on a consistent basis, but that Mother’s

attendance at visits had become more sporadic. Id. at 39. Concerning the

relationship between Mother and the Children, Ms. Keegan stated, “The kids

enjoy seeing mom.      She brings them snacks and cookies every time.

However, during times when [M]other has missed visits, I have not really

seen a negative effect in either child.”   Id. at 40.   For example, one of

Mother’s recent visits had to be cancelled due to Mother arriving forty-five

minutes late. Id. Ms. Keegan visited with the Children at their foster home

later that day. Id. at 41.   Ms. Keegan recalled, “I saw both children and

they were happy. They were playing when I arrived. They didn’t seem to

be upset or negatively affected that the visit was cancelled.”      Id.   Ms.

Keegan added that the Children used to ask about Mother when visits were

cancelled, but that lately “they haven’t asked at all.” Id. at 50. Ms. Keegan

did not believe that either of the Children had an appropriate parent/child

bond with Mother, as the Children did not look to Mother for support and

redirection. Id. at 50-51. In contrast, Ms. Keegan opined that the Children

had a close, parental relationship with their pre-adoptive foster parents. Id.

                                    -9-
J-S79017-16



at 42-43.   The Children referred to the foster parents as “mom and dad,”

and looked to them for parental support and love. Id. at 42, 51-52.

      The record supports the trial court’s findings. The Children had been

removed from Mother’s care for twelve months or more.            As discussed

above, the Children were removed from Mother’s care on August 31, 2013,

so that at the time of the termination and goal change hearing, on February

16, 2016, the Children had been removed from Mother’s care for nearly two

and half years.

      Further, the record supports the trial court’s conclusion that the

conditions that led to removal continued to exist.     Mother failed to make

significant progress toward completing her reunification objectives until

either after or immediately before DHS filed its petitions to terminate her

parental rights on June 5, 2015. Pursuant to section 2511(b), the trial court

could not consider any efforts initiated by Mother after she received notice of

the filing of the petitions. See 23 Pa.C.S. § 2511(b) (“With respect to any

petition filed pursuant to subsection (a)(1), (6) or (8), the court shall not

consider any efforts by the parent to remedy the conditions described

therein which are first initiated subsequent to the giving of notice of the

filing of the petition.”).   Even assuming that Mother initiated efforts to

complete her reunification objectives prior to receiving notice, she did not

remedy the conditions that caused the Children to be removed from her

care, as Mother continued to lack appropriate housing.




                                    - 10 -
J-S79017-16



      Finally, the trial’s court conclusion that terminating her parental rights

would best serve the needs and welfare of the Children was supported by

sufficient evidence.   The testimony presented by Ms. Keegan supports the

court’s finding that the Children were not bonded with Mother but were

bonded with their pre-adoptive foster parents.      While Mother emphasizes

that the court did not have the benefit of a formal bonding evaluation when

assessing the relationship between Mother and the Children, it is well-settled

that a court in a termination proceeding “is not required by statute or

precedent to order a formal bonding evaluation be performed by an expert.”

In re K.K.R.-S., 958 A.2d 529, 533 (Pa.Super. 2008).

      We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to section 2511(b). We have

discussed our analysis pursuant to section 2511(b) as follows.

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court


                                    - 11 -
J-S79017-16


              stated that the trial court should consider the
              importance of continuity of relationships and whether
              any existing parent-child bond can be severed
              without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and

citations omitted).4

       As explained above, the trial court did not abuse its discretion in

finding that terminating Mother’s parental rights will best serve the

developmental, physical, and emotional needs and welfare of the Children.

The record supports the trial court’s conclusion that the Children did not

share a bond with Mother, and instead were bonded with their pre-adoptive

foster parents and that Mother remained unable to care for the Children. 5




____________________________________________


       4
         We observe that sections 2511(a)(8) and (b) both require a court
considering a termination petition to assess the needs and welfare of the
relevant child or children. However, the needs and welfare analysis required
by section 2511(a)(8) is distinct from the needs and welfare analysis
required by section 2511(b), and must be addressed separately. See In re
C.L.G., 956 A.2d 999, 1009 (Pa.Super. 2008) (en banc) (“[W]hile both
Section 2511(a)(8) and Section 2511(b) direct us to evaluate the ‘needs and
welfare of the child,’ . . . they are distinct in that we must address Section
2511(a) before reaching Section 2511(b).”).
      5
         As this Court has stated, “a child’s life cannot be held in abeyance
while a parent attempts to attain the maturity necessary to assume
parenting responsibilities.     The court cannot and will not subordinate
indefinitely a child's need for permanence and stability to a parent’s claims
of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d
at 513.



                                          - 12 -
J-S79017-16


     Based on the foregoing, we conclude that the trial court did not abuse

its discretion by involuntarily terminating Mother’s parental rights to the

Children.

     Decrees affirmed. Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2016




                                  - 13 -